NOTE: This order is nonprecedential.

  Wuiteb $>tate~ (!Court of ~peaI~
      for tbe jfeberaI (!Circuit

  TEVA PHARMACEUTICAL INDUSTRIES LTD.,
            Plaintiff-Appellant,
                            v.
     ASTRAZENECA PHARMACEUTICALS LP
       AND IPR PHARMACEUTICALS INC.,
              Defendants-Appellees.


                       2011-1091


   Appeal from the United States District Court for the
Eastern District of Pennsylvania in case no. 08-CV-4786,
Judge William H. Yohn, Jr.


                     ON MOTION


                      ORDER
   Teva Pharmaceutical Industries Ltd. moves to with-
draw Louise T. Rains as counsel of record.
   Upon consideration thereof,
   IT IS ORDERED THAT:
   The motion is granted.
TEVA PHARMA v. ASTRAZENECA PHARMA                         2
                                FOR THE COURT


      JUL 292011                 lsi Jan Horbaly
        Date                    Jan Horbaly
                                Clerk
cc: Jeffrey D. Blake, Esq.
    Louise T. Rains, Esq.
    Eric J. Fues, Esq.                          FILED
                                       '.S. COURT OF APPEALS FOR
s21                                       THE FEOERAl CIRCUIT

                                            JUl 29 2011
                                              JANHORBAlV
                                                 CLERK